DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
17-20. (Cancelled)


Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-20 directed to inventions non-elected without traverse.  Accordingly, claims 17-20 have been cancelled.
Reasons for Allowance
Claims 1-5 and 8-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the best prior art, Kubo et al. (U.S. Patent No. 8,175,449; hereinafter – “Kubo”), teaches an optical driving mechanism (S), configured to drive an optical element (100), comprising:
a fixed portion (51), including a base (51), wherein the base (51) has a central axis (See e.g. Figs. 1-3 and 6-8; C. 7, L. 22-45);
a movable portion (10), configured to sustain the optical element (100), and the movable portion (10) is movable relative to the fixed portion (See e.g. Figs. 1-3 and 6-8; C. 4, L. 55 – C. 5, L. 35);
a frame assembly (12, 20), connected to the fixed portion (51) and the movable portion (10) and including a plurality of string arms (23, 26), wherein the string arms (23, 26) form two V-shaped structures, and the V-shaped structures form a parallelogram structure (See e.g. Figs. 1-3 and 6-8; C. 4, L. 55 – C. 5, L. 54; C. 6, L. 50 – C. 7, L. 9; C. 7, L. 22 – C. 8, L. 64; C. 9, L. 11-54); and
a biasing element (30, 53, 54), including two ends, wherein the biasing element is disposed on the frame assembly (12, 20) and configured to force the movable portion (10) to move relative to the fixed portion (51) along the direction of the central axis, wherein the string arms (23, 26) enclose the biasing element (30, 53, 54), and the biasing element (30, 53, 54) is connected to at least one end portion of the V-shaped structure (See e.g. Figs. 1-3 and 6-8; C. 4, L. 55 – C. 5, L. 54; C. 6, L. 50 – C. 7, L. 9; C. 7, L. 22 – C. 8, L. 64; C. 9, L. 11-54).
the two ends of the biasing element are respectively connected to end portions of the V-shaped structure, and the end portions of the V-shaped structures are electrically connected to each other via the biasing element.
As such, the prior art of record, taken alone or in combination, fails to teach the combined details of claim 1, specifically including the limitation: “a biasing element, including two ends, wherein the biasing element is disposed on the frame assembly and configured to force the movable portion to move relative to the fixed portion along the direction of the central axis, wherein the string arms enclose the biasing element, and the two ends of the biasing element are respectively connected to at least one end portions of the V-shaped structure, and the end portions of the V-shaped structures are electrically connected to each other via the biasing element.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896